DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered but are only partially persuasive.  Applicant’s amendment does not fully address the concern with respect to the openings.  Please see below.  
Applicant’s arguments with respect to the prior art rejections have been considered but they are not found persuasive.  Applicant mischaracterizes Examiner’s rejection by stating “Laing does not teach anything regarding ambient room air” and “Laing does not teach and the Office Action does not explain which of the two sides of the Laing heat exchanger is the condenser”.  Examiner in the previous Office Action, and repeated below, not only calls out specifically which heat exchanger block is the evaporator and which is the condenser in the Figure that clearly shows fluid exclusion of air flowing through the condenser from ambient room air, but also specifically called out column 4, lines 34-44 which not only identifies the condenser, but also discusses the separation of the room air (the ambient room air) and the exterior air passing through the condenser.   In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine was clearly articulated by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the limitation “wherein the housing has a fluidly and physically isolated condenser air inlet grill and warm air discharge grill adapted to exclude air flowing through the condenser from ambient room air”.  Claim 1 earlier recites the limitation “the housing having openings, the openings consisting of an ambient air entry grill; a cold air discharge grate, a condenser air inlet grill and a warm air discharge grill disposed within the housing”.  It is unclear if the additionally recited condenser air inlet grill and warm air discharge grill are the same or different from the openings recited earlier.  Additionally, Claim 1 uses the transitional phrase “consisting of” which is a closed transitional phrase that “excludes any 
Claims 6, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 has been amended to recite the limitation “wherein the housing has a fluidly and physically isolated condenser air inlet grill and warm air discharge grill adapted to exclude air flowing through the condenser from ambient room air”.  Claim 6 earlier recites the limitation “the housing having openings, the openings consisting of an ambient air entry grill; a cold air discharge grate, a condenser air inlet grill and a warm air discharge grill disposed within the housing”.  It is unclear if the additionally recited condenser air inlet grill and warm air discharge grill are the same or different from the openings recited earlier.  Additionally, Claim 6 uses the transitional phrase “consisting of” which is a closed transitional phrase that “excludes any element, step, or ingredient not specified in the claim" in the context of the openings, and then recites what appear to be additional openings.  This is unclear (see MPEP 2111.03) since the openings have been limited to those recited in the “consisting of” and then claim appears to list additional openings.  It is believed, however, that the additionally recited openings were intended to correspond to the condenser air inlet grill and warm air discharge grill, however, Applicant has used the term “a” to introduce the additional condenser air inlet grill and warm air 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel et al. (US 7,251,953: previously cited) in view of  Laing (US 3,279,209: previously cited) and Elmore (US 5,558,158: previously cited).
Regarding claim 1, Wetzel et al. discloses a low-microbe / low particulate commercial portable air conditioner comprising: a housing (see at least Figures 8 and 9, housing #110), the housing having openings, the openings consisting of an ambient air entry grill (see at least Figures 8 and 9, intake vent #116), a cold air discharge grate (see at least Figures 8 and 9, supply air grille #130 to isolation room), a condenser air inlet grill (see at least Figures 8 and 9, outside air intake #117) and a warm air discharge grill disposed within the housing (see at least Figures 8 and 9, opening leading to exhaust air duct or conduit #142); a plurality of wheels (see 
Wetzel et al. does not disclose wherein the housing has a fluidly and physically isolated condenser air inlet grill and warm air discharge grill adapted to exclude air flowing through the condenser from ambient room air.
Laing teaches another air conditioner wherein the housing has a fluidly and physically isolated condenser air inlet grill and warm air discharge grill adapted to exclude air flowing through the condenser from ambient room air (see at least Figure 1, the path through condenser #13 is fluidly and physically isolated from the path through evaporator #12; column 4, lines 34-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air conditioner of Wetzel et al. with wherein the housing has a fluidly and physically isolated condenser air inlet grill and warm air discharge grill adapted to exclude air flowing through the condenser from ambient room air, as taught by Laing, to improve the air conditioner of Wetzel et al. by allowing for a more compact unit, improving efficiency, and reducing noise (see at least Laing column 4, lines 45-72).  
Wetzel et al. does not disclose the evaporator chamber coated with smooth surface insulation, wherein the smooth surface insulation is non-porous.
Elmore teaches another air conditioner wherein the evaporator chamber is coated with smooth surface insulation wherein the smooth surface insulation is non-porous (see at least column 5, lines 25-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air conditioner of Wetzel et al. with the evaporator chamber coated with smooth surface insulation wherein the smooth surface insulation is non-porous, as taught by Elmore, to improve the air conditioner of Wetzel et al. by providing a surface which prevents the collection of mold and allergens (see at least Elmore column 5, lines 25-50).  
Wetzel et al. does not disclose the UV light positioned within the evaporator chamber and directed at the evaporator coils of the evaporator so as to kill microbes on the evaporator coil.
Elmore further teaches further comprising a UV light, the UV light positioned within the evaporator chamber and directed at the evaporator coils of the evaporator so as to kill microbes on the evaporator coil (see at least column 5, lines 25-50; Figure 2, UV lights #73 in an evaporator chamber #11 adjacent evaporator #55: the light from one or more of lights #73 will act on the coils of evaporator #55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air conditioner of Wetzel et al. with the UV light positioned within the evaporator chamber and directed at the evaporator coils of the evaporator so as to kill microbes on the evaporator coil as taught by Elmore, to improve the air conditioner of Wetzel et al. by weakening, killing, or destroying airborne organisms including those on and adjacent the evaporator coils (see at least Elmore column 5, lines 43-50).
Regarding claim 2, Wetzel et al. further discloses further comprising a HEPA filter (see at least Figures 8 and 9, HEPA filter assembly #122), the HEPA filter positioned between the ambient air entry grill and the evaporator chamber and within the housing (see at least Figures 8 and 9, HEPA filter assembly #122 between intake vent #116 and evaporator #124 in evaporator side #112).
Regarding claim 5, Wetzel et al. as modified by Elmore further discloses wherein the smooth surface insulation is foil-lined insulation (see at least Elmore column 2, lines 37-50).  

Claims 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel et al. (US 7,251,953: previously cited) in view of  Laing (US 3,279,209: previously cited) and Elmore (US 5,558,158: previously cited).
Regarding claim 6, Wetzel et al. discloses a method of cooling air comprising: positioning a low-microbe/ low particulate commercial portable air conditioner in a hospital, clinic, clean room, or laboratory room so as to cool the air within the hospital room, clinic room, clean room, or laboratory room, (see at least column 7, lines 37-43; column 8, lines 53-64), the low-microbe/ low particulate portable air conditioner comprising: a housing (see at least Figures 8 and 9, housing #110), the housing having openings, the openings consisting of an ambient air entry grill (see at least Figures 8 and 9, intake vent #116), a cold air discharge grill (see at least Figures 8 and 9, supply air grille #130 to isolation room), a condenser air inlet grill (see at least Figures 8 and 9, outside air intake #117) and a warm air discharge grill disposed within the housing (see at least Figures 8 and 9, exhaust air duct or conduit #142); a plurality of wheels (see at least Figure 8, wheels #156), the plurality of wheels affixed to the housing (see at least column 9, lines 6-8); an evaporator positioned within the housing (see at least Figure 8, evaporator #124), an evaporator chamber positioned within the housing and abutting the evaporator (see at least Figure 8, evaporator side #112), the evaporator chamber in fluid communication with the ambient air entry grill and the cold air discharge grate (see at least 
Wetzel et al. does not disclose wherein the housing has a fluidly and physically isolated condenser air inlet grill and warm air discharge grill adapted to exclude air flowing through the condenser from ambient room air.
Laing teaches another air conditioner wherein the housing has a fluidly and physically isolated condenser air inlet grill and warm air discharge grill adapted to exclude air flowing through the condenser from ambient room air (see at least Figure 1, the path through condenser #13 is fluidly and physically isolated from the path through evaporator #12; column 4, lines 34-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air conditioner of Wetzel et al. with wherein the housing has a fluidly and physically isolated condenser air inlet grill and warm air discharge grill adapted to exclude air flowing through the condenser from ambient room air, as taught by Laing, to improve the air conditioner of Wetzel et al. by allowing for a more compact unit, improving efficiency, and reducing noise (see at least Laing column 4, lines 45-72).  
Wetzel et al. does not disclose the evaporator chamber coated with smooth surface insulation, wherein the smooth surface insulation is non-porous.
Elmore teaches another air conditioner wherein the evaporator chamber is coated with smooth surface insulation wherein the smooth surface insulation is non-porous (see at least column 5, lines 25-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air conditioner of Wetzel et al. with the evaporator chamber coated with smooth surface insulation, wherein the smooth surface insulation is non-porous, as taught by Elmore, to improve the air conditioner of Wetzel et al. by providing a surface which prevents the collection of mold and allergens (see at least Elmore column 5, lines 25-50).  
Wetzel et al. further discloses further comprising a UV light (see at least Figure 8, UV tubes #120).  
Wetzel et al. does not, however, further disclose irradiating the evaporator and evaporator chamber with a UV light, wherein the UV light is positioned within the evaporator chamber and directed at the evaporator coils of the evaporator so as to kill microbes on the evaporator coil.
Elmore further teaches irradiating the evaporator and evaporator chamber with a UV light, wherein the UV light is positioned within the evaporator chamber and directed at the evaporator coils of the evaporator so as to kill microbes on the evaporator coil (see at least column 5, lines 25-50; Figure 2, UV lights #73 in an evaporator chamber #11 adjacent evaporator #55: the light from one or more of lights #73 will act on the coils of evaporator #55). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air conditioner of Wetzel et al. with irradiating the evaporator and evaporator chamber with a UV light, wherein the UV light is positioned within the evaporator chamber and directed at the evaporator coils of the evaporator so as to kill microbes 
Regarding claim 7, Wetzel et al. further discloses further comprising; passing the ambient room air through a HEPA filter (see at least column 7, lines 17-43), the HEPA filter positioned between the air entry grill and the evaporator chamber (see at least Figures 8 and 9, HEPA filter assembly #122 between intake vent #116 and evaporator #124 in evaporator side #112); and removing microbes and contaminates using the HEPA filter (see at least column 7, lines 32-35).
Regarding claim 9, Wetzel et al. further discloses wherein the cool air is more sterile than the ambient room air (see at least column 8, lines 53-64).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763